DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, & 3-16 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “carrier catcher includes at least one of (i) a recess formed downward in the vertical direction from the lower surface of the path of the suction duct, and (ii) a wall formed to be erect upward in the vertical direction from the lower surface of the path of the suction duct” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 3, 9, 10, 13, & 14 are allowable based upon their dependency thereof claim 1.
With regards to claim 4
The prior art does not disclose or suggest the claimed “carrier catcher extends along a direction that intersects with a flow direction of air flow in the path of the suction duct and the vertical direction” in combination with the remaining claimed elements as set forth in claim 4.
With regards to claims 5-8, & 15 are allowable based upon their dependency thereof claim 4.

With regards to claim 11
The prior art does not disclose or suggest the claimed “a cover that is disposed above the case and covers the case, wherein an upper surface of the suction duct is constituted by the cover, and the lower surface of the suction duct is constituted by an upper surface of the case” in combination with the remaining claimed elements as set forth in claim 11.
With regards to claims 12 & 16 are allowable based upon their dependency thereof claim 11.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada et al. PG. Pub. No.: US 2009/0010660 A1 discloses A developing device for an electrographic printing apparatus provided has stable performance and improved printing quality. The developing device (5) for the electrographic printing apparatus (1) includes a supplying channel (37) having at least one stirring/delivering roller (27) for stirring and delivering a carrier and a toner charged by contacting the carrier; a developing roller (25) for supplying the toner adhered to the carrier to a supplying position of an electrostatic latent image on the photoreceptor (3), the developing member being disposed on a photoreceptor side of the supplying channel (37) and having a outer surface (47) that moves circumferentially and attracts the carrier; a collecting unit for collecting the carrier from the outer surface (47) at a position downstream of the supplying position in the moving direction of the outer surface (47); a collecting channel (39) for delivering the carrier collected at the collecting unit and , however is silent on carrier catcher includes at least one of (i) a recess formed downward in the vertical direction from the lower surface of the path of the suction duct, and (ii) a wall formed to be erect upward in the vertical direction from the lower surface of the path of the suction duct or carrier catcher extends along a direction that intersects with a flow direction of air flow in the path of the suction duct and the vertical direction or a cover that is disposed above the case and covers the case, wherein an upper surface of the suction duct is constituted by the cover, and the lower surface of the suction duct is constituted by an upper surface of the case.
Uchimitsu PG. Pub. No.: US 2020/0310299 A1 discloses a suction device includes a duct, a suction unit, and a carrier collection unit. The duct is connected to a developing device for development with a developer containing a toner and a carrier. The suction unit is connected to the duct. The suction unit includes a filter member. The carrier collection unit is provided in the duct between the developing device and the suction unit. The carrier collection unit is configured to collect the carrier, however is silent on carrier catcher includes at least one of (i) a recess formed downward in the vertical direction from the lower surface of the path of the suction duct, and (ii) a wall formed to be erect upward in the vertical direction from the lower surface of the path of the suction duct or carrier catcher extends along a direction that intersects with a flow direction of air flow in the path of the suction duct and the vertical direction or a cover that is disposed above the case and covers the case, wherein an upper surface of the suction duct is constituted by the cover, and the lower surface of the suction duct is constituted by an upper surface of the case.
Sakai et al. PG. Pub. No.: US 2008/0170876 A1 discloses A developing unit for developing an electrostatic latent image formed on the outer peripheral surface of a latent image bearing member rotating in one direction with a developer by mixing electrostatically chargeable toner and magnetic carrier, includes: a developing roller; a carrier collecting roller; a cooling portion including a forced draft duct for airflow from a fan and disposed on the bottom side of the developing vessel; a suctioning portion including a suctioning duct for airflow from suctioning ports disposed on the lower side of the carrier collecting roller, disposed under the forced draft duct; a filter for removing the scattering toner from air including the scattering toner suctioned from the suctioning ports; and, an exhaust portion including an airflow exhaust duct for discharging the air passed through the filter and the forced draft duct to an exhaust port, however is silent on carrier catcher includes at least one of (i) a recess formed downward in the vertical direction from the lower surface of the path of the suction duct, and (ii) a wall formed to be erect upward in the vertical direction from the lower surface of the path of the suction duct or carrier catcher extends along a direction that intersects with a flow direction of air flow in the path of the suction duct and the vertical direction or a cover that is disposed above the case and covers the case, wherein an upper surface of the suction duct is constituted by the cover, and the lower surface of the suction duct is constituted by an upper surface of the case.

Tamura PG. Pub. No.: US 2009/0060560 A1 discloses an image forming apparatus includes an image carrier, a developer carrier arranged to face the image carrier to form a developing nip portion, which carries developer containing toner for developing a latent image formed on the image carrier, a developing unit having a developer regulating member that regulates a thickness of a layer of the carried developer, an air sending duct having an air sending path provided on the developing unit, which sends air to the developer carrier and a suction duct having a suction path provided on the developing unit, which sucks air from the developer carrier. The developer regulating member is arranged on an air sending duct side, and the air sending and suction paths are arranged to be connected by forming a space surrounded by a surface of the developer carrier, the developer regulating member and a wall forming the suction path, however is silent on carrier catcher includes at least one of (i) a recess formed downward in the vertical direction from the lower surface of the path of the suction duct, and (ii) a wall formed to be erect upward in the vertical direction from the lower surface of the path of the suction duct or carrier catcher extends along a direction that intersects with a flow direction of air flow in the path of the suction duct and the vertical direction or a cover that is disposed above the case and covers the case, wherein an upper surface of the suction duct is constituted by the cover, and the lower surface of the suction duct is constituted by an upper surface of the case.
Koshimura et al. PG Pub. No.: US 2007/0065171 A1 discloses an image forming apparatus includes: a developing unit which develops a latent image formed by a writing unit on an image carrier which has been uniformly charged by a charger; and a developer sucking section, the developer sucking section comprising a ventilation duct , however is silent on carrier catcher includes at least one of (i) a recess formed downward in the vertical direction from the lower surface of the path of the suction duct, and (ii) a wall formed to be erect upward in the vertical direction from the lower surface of the path of the suction duct or carrier catcher extends along a direction that intersects with a flow direction of air flow in the path of the suction duct and the vertical direction or a cover that is disposed above the case and covers the case, wherein an upper surface of the suction duct is constituted by the cover, and the lower surface of the suction duct is constituted by an upper surface of the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852